Citation Nr: 0816337	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  02-22 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for heart disease. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1956 to August 1959. 

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which denied the veteran's claim of 
entitlement to service connection for heart disease.  

In March 2004 the veteran presented testimony before a 
hearing officer at the Milwaukee RO.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder. 

In August 2004, the Board remanded this case to the VA 
Appeals Management Center (AMC) so that additional 
evidentiary development, to include a physical examination 
and medical opinion could be accomplished.  The requested 
examination was conducted in April 2005.  The AMC issued a 
supplemental statement of the case (SSOC) in June 2005 which 
continued to deny the veteran's claim.  The case was 
subsequently returned to the Board where it was denied in an 
August 2005 decision.  The veteran appealed to The United 
States Court of Appeals for Veterans Claims (the Court).

In an April 2007 Order, the Court vacated the Board's 
decision and remanded the case pursuant to a Joint Motion 
submitted by counsel for the veteran and the Secretary.  In 
essence, the Joint Motion stated that the April 2005 VA 
examination failed to comply with the Board's August 2004 
remand instructions.

The Board remanded the claim in January 2008 for the specific 
purpose obtaining an additional medical opinion which 
complied with its 2004 remand instructions. After the 
additional development requested by the Board was 
accomplished, the AMC again denied service connection for 
heart disease in a March 2008 SSOC. 

FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
heart disease and his military service.


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by active 
military service, and such may not be presumed.  38 U.S.C.A. 
§§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
heart disease. In the interest of clarity, the Board will 
first discuss certain preliminary matters.  The Board will 
then render a decision.  

Stegall concerns

As was described in the Introduction in January 2008 the 
Board remanded the veteran's case for an additional medical 
opinion.  The Board's January 2008 remand instructions 
specifically informed the reviewing physician that "no 
inferences may be drawn from the absence" of the veteran's 
service medical records.  The record reveals that the AMC 
obtained the requested medical nexus statement in February 
2008.  As will be discussed in more detail below, the VA 
examiner's opinion complied with the Board's remand 
instructions.  Thus, the Board's remand instructions have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].


 
The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claim. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board's August 2005 decision contained an extensive 
discussion of the notice requirements of the VCAA [see the 
Board's August 3, 2005 decision, pages 3-9.]  In its 
discussion, the Board stated that it "carefully considered 
the provisions of the VCAA and the implementing regulations 
in light of the record on appeal, and . . . finds that the 
development of this issue has proceeded in accordance with 
the provisions of the law and regulations." 

Neither the  Joint Motion or the Court Order articulated any 
errors in terms of VA's duty to assist the veteran under the 
VCAA.  However, no deficiencies in VCAA notice, or the 
Board's articulation of why VCAA notice was adequate, were 
identified. Certainly, if there were problems with VCAA 
notice this would have been pointed out.  The Board is aware 
of the Court's stated interest in conservation of judicial 
resources and in avoiding piecemeal litigation.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] 
review BVA decisions in a piecemeal fashion"]; Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990) ["[a]dvancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court"].

The Board is therefore confident that if there were errors in 
terms of VCAA notice, or the Board's discussion thereof, this 
would have been brought to the Board's attention for the sake 
of judicial economy.  See also Chisem v. Gober, 10 Vet. App. 
526, 527-8 (1997) [under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case].

Although the Court's April 2007 Order serves to vacate the 
Board's August 2005 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the veteran.  
Examination of the now-vacated decision reveals that the 
Board articulated how VCAA compliance with respect to the 
duty to notify was achieved.  Because the Joint Motion and 
Court Order found no fault in the Board's previous notice 
discussion, and for the sake of economy, that complete 
discussion will not be repeated.

Subsequent to the Court's Order, on September 20, 2007, the 
Board wrote to the veteran, asking if there was any 
additional evidence and argument to submit.  This further 
satisfies the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159 which was referenced by the 
Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The 
veteran replied in February 2008 that he had no further 
evidence to submit.  The veteran's claim was readjudicated in 
the March 2008 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any possible 
VCAA notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits.

The veteran and his attorney have not raised any VCAA notice 
concerns.  It is abundantly clear from pleadings to the 
Court, the Joint Motion itself, and statements made to the 
Board that the veteran and his attorney are fully aware of 
what is required under the VCAA.  See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran]; see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) [VA has no further 
duty to notify a veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claim].

There was a significant Court decision concerning the VCAA 
which was handed down after the Board's August 2005 decision 
but before the April 2007 Court Order.  Although not 
mentioned in the Court's proceedings, the Board will discuss 
it out of an abundance of caution.
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date. Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim. 
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2), veteran status and 
existence of a disability, are not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the veteran's claimed heart disease. In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  

The veteran's claim of entitlement to service connection was 
denied based on element (3), a connection between the 
veteran's service and the claimed disability, heart disease.  
The veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element in letters from the RO in March 2001 and from the AMC 
in September 2004.  Moreover, since that element was the crux 
of the Board's previous decision and the subsequent joint 
motion, it is apparent that the veteran through counsel is 
well aware of what is required of him and of VA.

Because as discussed below the Board is denying the veteran's 
claim, elements (4) and (5) remain moot.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

Unlike the VA's duty to notify, the Joint Motion did find 
deficiencies in VA's previous efforts to assist the veteran.  
As was noted on pages 2-3 of the Joint Motion, the April 2005 
VA examination was not congruent with the Board's remand 
instructions insofar as the examiner did not assume that the 
veteran had a heart murmur during service.  In light of the 
Court Order, the veteran was afforded another VA examination 
in April 2008 in order to remedy the error previously 
identified.  

The record indicates that despite numerous attempts to obtain 
the veteran's service medical records, none could be located.  
Information received by the RO from the National Personnel 
Records Center (NPRC) indicates that the veteran's records 
are missing and are presumed to have been destroyed in a July 
1973 fire at the NPRC.  There is no indication that any 
service medical records exist, and further development would 
be futile.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  

While the Joint Motion for Remand acknowledged that the 
veteran's service medical records were missing, it did not 
identify any error on the part of VA in attempting to locate 
them.  

The record indicates that the RO and the AMC have obtained 
copies of the veteran's private treatment records and VA 
treatment records.  There is no indication that additional 
medical records exist and the Joint Motion did not identify 
any error on the part of VA in attempting to acquire the 
veteran's medical records. 

The Board finds that reasonable efforts have now been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2007).  The veteran has secured the services of an attorney.  
He exercised the option of a personal hearing and was 
afforded one in March 2004 as was detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease, when such are manifested to a compensable degree 
within the initial post-service year. See 38 U.S.C.A. §§ 
1101, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).


In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis 

Initial matter - the missing service medical records

As was noted above, the veteran's service medical records are 
missing and presumed to have been lost in a July 1973 fire at 
the NPRC.  The RO tried numerous times to either locate or 
recreate the veteran's service records, but was not 
successful.  See Hayre, supra.  Under such circumstances, the 
Court has held that there is a heightened obligation on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant. See Russo v. Brown, 9 Vet. 
App. 46 (1996).  

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].  However, as is discussed elsewhere in 
this decision, the Board is accepting the veteran's statement 
which is to the effec that he was hospitalized during service 
and that some heart abnormality was identified in connection 
therewith.

The April 2007 Court Order

This case has been subject to a remand from the Court, 
involving the duty to assist provision contained in the VCAA.  
VA's efforts to ensure compliance with those obligations have 
been discussed above. 

The April 2007 Joint Motion, as adopted by the Court's April 
10, 2007 Order, noted that "contrary to the Board's August 
2004 findings that an inservice injury occurred, the [April 
2005 VA] examiner based his findings on a determination that 
Appellant did not suffer from a heart murmur while in 
service."  The Joint Motion further stated: "Since the 
April 2005 examination report does not reflect compliance 
with the August 2004 remand directives, the Court should 
remand the matter for adjudication in accordance with the 
controlling law."  The recently obtained medical evidence, 
obtained pursuant to the Board's January 2008 remand, will be 
discussed below. 

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis of 
the matter of service connection for heart disease has been 
undertaken with that obligation in mind.

Discussion

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.  As a preliminary 
matter, the Board notes that the April 2007 Joint Motion for 
Remand did not identify any errors concerning the sufficiency 
of Board's analysis.  See Fugere, supra.

With respect to Hickson element (1), the evidence of record 
indicates that the veteran has significant cardiovascular 
disease.  The record also indicates that the veteran was 
diagnosed with congestive heart failure in 1999.  Hickson 
element 
(1) has therefore been satisfied. 

With respect to Hickson element (2), the objective evidence 
of record, including the recently added VA outpatient 
treatment records and February 2008 VA examination reports, 
does not suggest the onset of cardiovascular disease until 
1999, 40 years after the veteran left military service and 
long after the expiration of the one year presumptive period 
found in 38 U.S.C.A. § 3.309.

The veteran has submitted a statement of J.E., a service 
comrade of the veteran who stated "[The veteran] had 
congestive heart failure . . . in the Army."  The Board 
rejects this statement.  It is well-settled that as a lay 
persons without medical training the veteran and J.E. are not 
competent to comment on medical matters such as diagnosis or 
the date of onset of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In support of his claim the veteran has submitted several lay 
statements more generally which indicate that the veteran 
became ill during service.  The Board has no reason to doubt 
those statements which are capable of observation by a lay 
person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The veteran himself  has in essence contended that he 
developed a heart murmur in service.  
In light of the missing service medical records the Board 
accepted the veteran's statements in its August 2004 remand.  
Since the veteran's service medical records remain missing, 
the Board will continue to presume that the veteran developed 
a heart murmur during service. Accordingly, Hickson element 
(2) has arguably been satisfied to that extent.

With respect to Hickson element (3), as previously noted, the 
April 2005 VA examination which the Board relied upon in the 
now vacated August 2005 decision was based on a flawed 
premise.  To wit, the VA examiner did not assume that the 
veteran suffered from a heart murmur in service.  

In January 2008 the Board remanded the veteran's case in 
order to obtain a medical opinion that was consistent with 
the Board's August 2004 remand instructions and required by 
the April 2007 Court Order.  Such an examination was 
conducted in February 2008.  Unlike the previous examiner, 
the February 2008 VA examiner accepted the veteran account of 
illness and heart murmur in service.  In a very detailed 7 
page report and opinion, the VA examiner discounted any in-
service cause of the veteran's heart disease, which the 
examiner stated began in 1999.  The examiner specifically 
stated that any heart murmur in service was "an asymptomatic 
condition".   The examiner further indicated that whatever 
illness cause the veteran to be hospitalized during service, 
the veteran "had a full recovery and apparently did well for 
several decades before he was seen for acute congestive heart 
failure in 1999.      

The VA examiner further stated: 

Therefore in conclusion, it is my medical opinion 
that veteran's current heart condition is in no way 
related to the heart murmur or hospitalization from 
the virus that he had in the military service. 

This opinion appear to be congruent with the medical evidence 
of record, which shows no heart problems for 40 years after 
service.

The veteran has not submitted any competent medical evidence 
to the contrary.  
He has been accorded ample opportunity to submit evidence in 
support of his claim; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (2002) [the claimant has a responsibility to 
support a claim for VA benefits.]

To the extent that the veteran contends that a medical 
relationship exists between his heart disease and his 
military service, any such statements offered in support of 
the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  
Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis.

Conclusion 

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
heart disease, as Hickson element (3) has not been met. The 
benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for heart disease is 
denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


